   

Case 1:19-cr-00902-AT Document 39 Filed 07/29/2 USafe SDNY

 

DOCUMENT
ELECTRONICALLY FILED
DOC #:
UNITED STATES DISTRICT COURT DATE FILED: 7/29/2021
SOUTHERN DISTRICT OF NEW YORK
x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY

VIDEOCONFERENCE

~ 19 cr 902 Cy

)
Miguel Nivar

Defendant(s).

 

Miguel Nivar ;
Defendant hereby voluntarily consents to

participate in the following proceeding via videoconferencing:

 

Initial Appearance/Appointment of Counsel

|< |

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing
Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

/s/IMA for Miguel Nivar /s/ IMA

 

 

Defendant’s Signature Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Miguel Nivar lan Marcus Amelkin

Print Defendant’s Name Print Defense Counsel’s Name

 

 

This proceeding was conducted by reliable videoconferencing technology.

7/29/2021 , Z

Date U.S. District Judge/U.S. Magistrate Judge

 
